DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on October 5, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Applicant(s) Response to Official Action
The response filed on November 17, 2021 has been entered and made of record. Claims 1 - 3, 9, 13, 15 and 17 - 20 have been amended. Claims 1 - 20 are pending in the application. 

 Response to Arguments
Applicant’s submitted Amendments have overcome the claim objections previously set forth in the Non-Final Office Action mailed August 18, 2021. Applicant’s amendments to the claims and presented arguments have overcome the 35 U.S.C. 112(b) and 112(d) rejections. Accordingly, the objections and rejections are withdrawn. 
Applicant’s arguments see page 11 with respect to the claim rejections under 35 USC§ 102(a)(l) and 35 USC§ 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of the newly discovered reference to and using an image characteristic ratio indicating a difference between luminance distribution of the common portion of the first image and luminance distribution of the common portion of the second image, as claimed in the amended independent Claims 1, 18, 19 and 20. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 and 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stein (US 8,553,088 B2) referred to as Stein hereinafter, in view of NAKAJIMA et al., (US 2011/0187886 A1) referred to as NAKAJIMA hereinafter.
Regarding Claim 1, Stein teaches an image processing apparatus (Fig. 6, processing unit 34) comprising: 
a first receiver configured to receive a first image (Col. 8:7-9, Primary camera 32 acquires images (i.e. first image) and transmits (step 132, i.e. first receiver decision module 135) the acquired images to primary vision processor 60 to be processed);  
a second receiver configured to receive a second image (Col. 8:9-11, Secondary camera 33 transmits (step 133, i.e. second receiver decision module 134) the acquired images (i.e. second image) to a high frequency presence decision module 134 for processing) having an imaging range that includes at least a portion of an imaging range of the first image (Fig. 3 and Fig. 5, Windshield region 43 (i.e. imaging range of the first image) of secondary camera 33 is at least overlapping windshield region 42 of primary camera 32); and 
a controller configured to determine an abnormality in the first image or the second image based on a common portion in the imaging ranges of the first image and the second image (Fig. 7, Col. 8:46-49, decision step 136 (i.e. controller) activates a low visibility mode, in step 137 or obstructions 50 detected (i.e. abnormality) in the images acquired by secondary camera 33, are classified in step 300 and actions are taken in step 301 according to the type of obstructions 50 detected and classified) and using an image characteristic (Fig. 10a-c, Col. 13:42-46, for all overlapping sub-patches in the image (for example, a sub-patch can be of size 10.times.10 pixels), system 30 counts the number of edge pixels (i.e. image characteristic) that are classified as light mud, and the number of edge pixels classified otherwise) indicating a luminance distribution of the common portion of the first image and the second image (Col. 12:8-16, The junction of the three regions with different shades: dark 509, bright 511 and grey 510 are highlighted by circle 503 in FIG. 10b. The image system 30 analyzes all edge points in the image by looking at the image brightness of the points (i.e. luminance distribution) along a circle of radius R (e.g. R=5 pixels) around the edge point being tested, such as circle 503).
Stein does not specifically teach an image characteristic ratio. Therefore, Stein fails to explicitly teach an image characteristic ratio indicating a difference between luminance 
However, NAKAJIMA teaches using an image characteristic ratio (Par. [0118], determining unit 214 compares the brightness dispersion V1 of the finder image (the left-eye image) with the brightness dispersion V2 of the non-finder image (the right-eye image) both calculated by the feature detecting unit 213) indicating a difference between luminance distribution of the common portion of the first image (Par. [0085], FIG. 7A shows an example histogram (a brightness frequency (i.e. luminance distribution)) calculated for the left-eye image, and a number of pixels corresponding to the brightness range A is denoted as "LA", while the number of pixels corresponding to the brightness range B is denoted as "LB") and luminance distribution of the common portion of the second image (Par, [0085], FIG. 7B shows an example histogram (a brightness frequency  (i.e. luminance distribution)) calculated for the right-eye image, and the number of pixels corresponding to the brightness range A is denoted as "RA", while the number of pixels corresponding to the brightness range B is denoted as "RB").
References Stein and NAKAJIMA are considered to be analogous art because they relate to imaging systems for a vehicle. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying an image characteristic ratio indicating a difference between luminance distribution of the images as taught by NAKAJIMA with invention of Stein in order to determine when there is a large difference between the features detected by the feature detecting unit, then it is possible to determine that there is an obstacle appearing in the picked-up image obtained by either one of the image pickup units (See NAKAJIMA, Par. [0065]).

Regarding Claim 3, Stein in view of NAKAJIMA teaches Claim 1. Stein further discloses an image characteristic (Col. 8:64-65, high frequencies representing sharp edges) is based on a first image characteristic value (Fig. 6, Col. 8:43-45, Step 136, in respective regions of respective images obtained by primary camera 32, no high spatial frequencies (i.e. characteristic value  = 0) are observed in step 135) indicating a characteristic of the common portion in the first image (FIG. 12b shows the obstruction 530 is imaged by primary camera 32 as blurred patch 532) and a second image characteristic value (Col. 8:42, in images acquired by secondary camera 33, in step 134, high spatial frequencies, representing edges (i.e. characteristic value)) indicating a characteristic of the common portion in the second image (FIG. 12a shows an opaque obstruction 530 on windshield 12 as viewed by secondary camera 33).
Stein does not specifically teach an image characteristic ratio. Therefore, Stein fails to explicitly teach an image characteristic ratio is based on a first image characteristic value indicating a characteristic of the common portion in the first image and a second image characteristic value indicating a characteristic of the common portion in the second image.
However, NAKAJIMA teaches an image characteristic ratio (Par. [0118], determining unit 214 compares the brightness dispersion V1 of the finder image (the left-eye image) with the brightness dispersion V2 of the non-finder image (the right-eye image) both calculated by the feature detecting unit 213) is based on a first image characteristic value (brightness dispersion V1) indicating a characteristic of the common portion in the first image (Par. [0085], FIG. 7A shows an example histogram (a brightness frequency) calculated for the left-eye image, and a number of pixels corresponding to the brightness range A is denoted as "LA", while the number of pixels corresponding to the brightness range B is denoted as "LB") and a second image characteristic value (brightness dispersion V2) indicating a characteristic of the common portion in the second image (Par, [0085], FIG. 7B shows an example histogram (a brightness frequency) calculated for the right-eye image, and the number of pixels corresponding to the brightness range A is denoted as "RA", while the number of pixels corresponding to the brightness range B is denoted as "RB").
References Stein and NAKAJIMA are considered to be analogous art because they relate to imaging systems for a vehicle. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying an image characteristic ratio as taught by NAKAJIMA with invention of Stein in order to determine when there is a large difference between the features detected by the feature detecting unit, then it is possible to determine that there is an obstacle appearing in the picked-up image obtained by either one of the image pickup units (See NAKAJIMA, Par. [0065]).

Regarding Claim 18, Stein teaches an imaging system (Fig, 6, camera obstruction detection system 30) comprising;  
a first imaging apparatus configured to generate a first image (Col. 7:6-9, Primary camera 32 (i.e. first imaging apparatus) is mounted on host vehicle 10 viewing the environment through windshield 12 with a field of view typically of 30-50 degrees, Col. 8:7-9, Primary camera 32 acquires images (i.e. first image) and transmits (step 132, i.e. first receiver decision module 135) the acquired images to primary vision processor 60 to be processed);  
a second imaging apparatus configured to generate a second image having an imaging range that includes at least a portion of an imaging range of the first image (Col. 7:9-12, Secondary camera 33 (i.e. second imaging apparatus) is mounted on host vehicle 10 and focuses on windshield 12 preferably over a windshield region subtended at least in part by the field of view and
an image processing apparatus (Fig. 6, processing unit 34) including 
a first receiver configured to receive the first image (Col. 8:7-9, Primary camera 32 acquires images (i.e. first image) and transmits (step 132, i.e. first receiver decision module 135) the acquired images to primary vision processor 60 to be processed);  
a second receiver configured to receive the second image (Col. 8:9-11, Secondary camera 33 transmits (step 133, i.e. second receiver decision module 134) the acquired images (i.e. second image) to a high frequency presence decision module 134 for processing) having an imaging range that includes at least a portion of an imaging range of the first image (Fig. 3 and Fig. 5, Windshield region 43 (i.e. imaging range of the first image) of secondary camera 33 is at least overlapping windshield region 42 of primary camera 32); and 
a controller configured to determine an abnormality in the first image or the second image based on a common portion in the imaging ranges of the first image and the second image (Fig. 7, Col. 8:46-49, decision step 136 (i.e. controller) activates a low visibility mode, in step 137 or obstructions 50 detected (i.e. abnormality) in the images acquired by secondary camera 33, are classified in step 300 and actions are taken in step 301 according to the type of obstructions 50 detected and classified).
Stein does not specifically teach an image characteristic ratio. Therefore, Stein fails to explicitly teach an image characteristic ratio indicating a difference between luminance 
However, NAKAJIMA teaches using an image characteristic ratio (Par. [0118], determining unit 214 compares the brightness dispersion V1 of the finder image (the left-eye image) with the brightness dispersion V2 of the non-finder image (the right-eye image) both calculated by the feature detecting unit 213) indicating a difference between luminance distribution of the common portion of the first image (Par. [0085], FIG. 7A shows an example histogram (a brightness frequency) calculated for the left-eye image, and a number of pixels corresponding to the brightness range A is denoted as "LA", while the number of pixels corresponding to the brightness range B is denoted as "LB") and luminance distribution of the common portion of the second image (Par, [0085], FIG. 7B shows an example histogram (a brightness frequency) calculated for the right-eye image, and the number of pixels corresponding to the brightness range A is denoted as "RA", while the number of pixels corresponding to the brightness range B is denoted as "RB").
References Stein and NAKAJIMA are considered to be analogous art because they relate to imaging systems for a vehicle. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying an image characteristic ratio indicating a difference between luminance distribution of the images as taught by NAKAJIMA with invention of Stein in order to determine when there is a large difference between the features detected by the feature detecting unit, then it is possible to determine that there is an obstacle appearing in the picked-up image obtained by either one of the image pickup units (See NAKAJIMA, Par. [0065]).

Regarding Claim 19, Stein teaches a mobile body (Col. 7:1-2, FIG. 2 illustrates a vehicle having a camera obstruction detection and classification system) comprising: 
a first imaging apparatus configured to generate a first image (Col. 7:6-9, Primary camera 32 is mounted on host vehicle 10 viewing the environment through windshield 12 with a field of view typically of 30-50 degrees, Col. 8:7-9, Primary camera 32 acquires images (i.e. first image) and transmits (step 132, i.e. first receiver decision module 135) the acquired images to primary vision processor 60 to be processed);  
a second imaging apparatus configured to generate a second image having an imaging range that includes at least a portion of an imaging range of the first image (Col. 7:9-12, Secondary camera 33 is mounted on host vehicle 10 and focuses on windshield 12 preferably over a windshield region subtended at least in part by the field of view of primary camera 32, Secondary camera 33 transmits (step 133, i.e. second receiver decision module 134) the acquired images (i.e. second image) to a high frequency presence decision module 134 for processing); and
an image processing apparatus (Fig. 6, processing unit 34) including a
a first receiver configured to receive the first image (Col. 8:7-9, Primary camera 32 acquires images and transmits (step 132, i.e. first receiver decision module 135) the acquired images to primary vision processor 60 to be processed),  
a second receiver configured to receive the second image (Col. 8:9-11, Secondary camera 33 transmits (step 133, i.e. second receiver decision module 134) the acquired images to a high frequency presence decision module 134 for processing); and 
a controller configured to determine an abnormality in the first image or the second image based on a common portion (Fig. 3 and Fig. 5, Windshield region 43 (i.e. imaging range of the first image) of secondary camera 33 is at least overlapping windshield in the imaging ranges of the first image and the second image (Fig. 7, Col. 8:46-49, decision step 136 (i.e. controller) activates a low visibility mode, in step 137 or obstructions 50 detected (i.e. abnormality) in the images acquired by secondary camera 33, are classified in step 300 and actions are taken in step 301 according to the type of obstructions 50 detected and classified).
Stein does not specifically teach an image characteristic ratio. Therefore, Stein fails to explicitly teach an image characteristic ratio indicating a difference between luminance distribution of the common portion of the first image and luminance distribution of the common portion of the second image.
However, NAKAJIMA teaches using an image characteristic ratio (Par. [0118], determining unit 214 compares the brightness dispersion V1 of the finder image (the left-eye image) with the brightness dispersion V2 of the non-finder image (the right-eye image) both calculated by the feature detecting unit 213) indicating a difference between luminance distribution of the common portion of the first image (Par. [0085], FIG. 7A shows an example histogram (a brightness frequency) calculated for the left-eye image, and a number of pixels corresponding to the brightness range A is denoted as "LA", while the number of pixels corresponding to the brightness range B is denoted as "LB") and luminance distribution of the common portion of the second image (Par, [0085], FIG. 7B shows an example histogram (a brightness frequency) calculated for the right-eye image, and the number of pixels corresponding to the brightness range A is denoted as "RA", while the number of pixels corresponding to the brightness range B is denoted as "RB").
References Stein and NAKAJIMA are considered to be analogous art because they relate to imaging systems for a vehicle. Therefore, it would be obvious to one possessing ordinary skill 
 
Regarding Claim 20, it is drawn to the method of using the corresponding apparatus claimed in Claim 1.  Therefore Claim 20 corresponds to apparatus Claim 1 and is rejected for the same reasons of obviousness as used above.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stein (US 8,553,088 B2), in view of NAKAJIMA (US 2011/0187886 A1), and in further view of Englander et al., (US 9,718,405 B1) referred to as Englander hereinafter.
Regarding Claim 2, Stein in view of NAKAJIMA teaches Claim 1. Stein further teaches wherein the first receiver is configured to receive the first image generated (Fig. 5, Col. 8:7-9, Primary camera 32 acquires images and transmits (step 132, i.e. first receiver decision module 135) the acquired images to primary vision processor 60 to be processed) by capturing a subject (Fig. 5, obstructing substances 50), and a second receiver is configured to receive the second image (Fig. 5, Col. 8:9-11, Secondary camera 33 transmits (step 133, i.e. second receiver decision module 134) the acquired images to a high frequency presence decision module 134 for processing) generated by capturing the subject (Fig. 5, obstructing substances 50) via the optical member (Fig. 5, windshield 12).
 do not specifically teach the first image captures a subject without passing through an optical member while the second image captures the subject via the optical member. Therefore, Stein in view of NAKAJIMA fails to explicitly teach the first image generated by capturing a subject without passing through an optical member and the second image generated by capturing the subject view the optical member.
However Englander teaches the first image generated by capturing a subject (Col. 2:31-34, each exterior sensing device comprising an image sensor (i.e. first image generated), at least one interior sensing device comprising a camera and/or sensor (i.e. second image generated) comprising an image sensor to detect at least one of a potential hazard and a potential collision (i.e. subject) in the forward direction of the vehicle (i.e. common portion in imaging range) without passing through an optical member and the second image generated by capturing the subject view the optical member (Fig. 17, Col. 22:27-31, Each of the forward-view cameras/sensors may be positioned on the top of the roof of the bus (i.e. without passing through the optical member or windshield), inside the bus (i.e. via the optical member or windshield), or alternatively, may be provided partially inside the vehicle with the lens portions of the side facing front cameras/sensors positioned just outside of the bus).
References Stein, NAKAJIMA and Englander are considered to be analogous art because they relate to imaging systems for a vehicle. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying the capture of an image without passing through an optical member, such as the windshield, from one of the plurality of forward facing cameras as taught by Englander with inventions of Stein and NAKAJIMA in order to avoid glare that is generated by the window of the bus or vehicle (See Englander, Col. 22:33).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Stein (US 8,553,088 B2), in view of NAKAJIMA (US 2011/0187886 A1), and in further view of OBA et al., (US 2020/0317213 A1) referred to as OBA  hereinafter.
Regarding Claim 17, Stein in view of NAKAJIMA teaches Claim 1. Stein does not specifically teach a display apparatus. Therefore, Stein fails to explicitly teach wherein the controller further includes a transmitter, the transmitter configured to transmit an image based on the second image to a first display apparatus, to which the first image is transmitted when there is no abnormality in the first image, when it is determined that there is an abnormality in the first image, and transmit an image based on the first image to a second display apparatus, to which the second image is transmitted when there is no abnormality in the second image, when it is determined that there is an abnormality in the second image.
However, NAKAJIMA teaches wherein the controller further includes a transmitter (Fig. 2, image outputting unit 240), the transmitter configured to transmit an image (Par. [0049], image outputting unit 240 outputs such signals to a display screen) based on the second image to a first display apparatus, to which the first image is transmitted when there is no abnormality in the first image, when it is determined that there is an abnormality in the first image and transmit an image based on the first image to a display apparatus, to which the second image is transmitted when there is no abnormality in the second image, when it is determined that there is an abnormality in the second image (Par. [0067] The warning processing unit 215 executes a warning process in order to cause the user of the digital camera 1 to recognize there is an abnormality like an unexpected appearance of an obstacle when the sameness determining unit 214 determines that the sameness between the picked-up image 
References Stein and NAKAJIMA are considered to be analogous art because they relate to imaging systems for a vehicle. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying transmitting the second image with no abnormality to a first display as taught by NAKAJIMA with invention of Stein in order to display a warning message and to change a source image displayed on the display unit, thereby causing the user to recognize that there is an abnormality like an unexpected appearance of an obstacle (See NAKAJIMA, Par. [0067]).
NAKAJIMA does not specifically teach a second display apparatus. 
However, OBA teaches transmit an image based on the first image to a second display apparatus, to which the second image is transmitted when there is no abnormality in the second image, when it is determined that there is an abnormality in the second image (Fig. 2, Par. [0214] a control unit that detects presence or absence of an abnormality of a first monitor that displays a first image captured by a first camera among the plurality of cameras, and switches, when detecting the abnormality of the first monitor, from a first mode in which the first image is displayed on the first monitor to a second mode in which the first image is displayed on a second monitor (i.e. transmit the first image to a second display) different from the first monitor).
References Stein, NAKAJIMA and OBA are considered to be analogous art because they relate to imaging systems for a vehicle. Therefore, it would be obvious to one possessing ordinary .

Allowable Subject Matter
Claims 4, 5, 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Claim 4 specifically defines a first distribution width indicating a distribution width of a pixel characteristic value of the first of the first image and second image that is not readily taught or suggested by the prior art uncovered during search or made of record. Claim 5 specifically defines a first maximum frequency serving as a maximum frequency value in a distribution of a pixel characteristic value of the first image and second image that is not readily taught or suggested by the prior art uncovered during search or made of record. Claim 6 specifically defines a first edge width serving as a width of an edge calculated in the first image and second image that is not readily taught or suggested by the prior art uncovered during search or made of record. Claim 9 specifically defines a first edge level indicating a difference between a maximum pixel characteristic value and a minimum pixel characteristic value in a region in which a change ratio of a pixel characteristic value in a direction intersecting an edge in an edge region of the first image and second image that is not readily taught or suggested by the prior art Claims 7, 8 and 10 – 16 are allowed for the reasons above by virtue of their respective dependencies.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The Examiner can normally be reached on M-F 8:00 am - 4:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian T. Pendleton, can be reached on (571) 272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/Susan E. Hodges/Primary Examiner, Art Unit 2425